Citation Nr: 0600598	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  94-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability as secondary to a service-connected left knee 
disorder. 

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder from the date of the veteran's original 
claim to prior to March 11, 1996. 

3.  Entitlement to an increased rating for residuals of a 
total left knee replacement, to include left lower leg 
discrepancy, currently rated as 30 percent disabling. 

4.  Entitlement to a compensable rating for bilateral hearing 
loss. 

5.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling. 

6.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain from the date of the veteran's original 
claim to prior to January 21, 2003. 

7.  Entitlement to increased rating for chronic lumbosacral 
strain with degenerative disc disease at L4-L5 and L5-S1, 
currently rated as 40 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from April 1961 to 
April 1964.  

2.  On December 2, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
by statement received at the Board on December 2, 2005, has 
withdrawn this appeal.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


